DETAILED ACTION
Claims 1-21 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 12/17/2035 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed 
Regarding independent claim 1, the closest known prior art Shachar (US 2015/0018990) teaches systems for automatic sports analysis through image analysis. However, the reference fails to teach: 
the mobile device being paired to the control device causing the images received from the mobile device to be associated with the match based on a match identifier and a device identifier, 
Claims 2-17 depend from claim 1 and would therefore also be allowed. 

Regarding independent claim 18, the closest known prior art Shachar (US 2015/0018990) teaches systems for automatic sports analysis through image analysis. However, the reference fails to teach: 
pairing the mobile device to the control device causing the images received from the mobile device to be associated with the match based on a match identifier and a device identifier, where commands transmitted from the control device are executed by the mobile device when the command includes the match identifier and the device identifier. 
	Claim 19 depends from claim 18 and would therefore also be allowed. 

Regarding independent claim 20, the closest known prior art  Shachar (US 2015/0018990) teaches systems for automatic sports analysis through image analysis. However, the reference fails to teach: 
a plurality of reference points being imaged in the real space; 
generating, based on the plurality of reference points and a playing area configuration, lines displayed at the control device, the lines approximating court lines and displayed proximate to the court lines simultaneously displayed at the control device; and 
adjusting the lines to be substantially overlapped with the court lines to cause the position of the object in real space to conform to a corresponding position of the object in a virtual space defined by the lines, the adjusting being in response to user-generated input at the control device. 

Regarding independent claim 20, the closest known prior art Shachar (US 2015/0018990) teaches systems for automatic sports analysis through image analysis. However, the reference fails to teach: 
	generating an indication that the event has been detected and initiating a match; and 
	associating the images received from the mobile device with the match based on a match identifier and a device identifier, 
	a command transmitted from the control device being executed by the mobile device, in response to determining that the command includes at least one of the match identifier and the device identifier. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        

	/KIM Y VU/            Supervisory Patent Examiner, Art Unit 2666